DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  the transducers 2, 3 and the recipience space 6 that extends between the first and second transducers 2, 3 while the first and the second transducers 2, 3 are arranged next to each other on the same side of the recipient space, in the same figure, as described in the specification and as claimed in claim 5.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 5: it is not clear how the recipient space could extend between the first and second transducers while the first and the second transducers are arranged next to each other on the same side of the recipient space (please show in drawings, see above).

Claim Objections
Claim 14 is objected to because of the following informalities:  It appears that “the guiding element” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102 as being anticipated by Carlsson (U.S. 7947223)/WO 2007053105A1.
Carlsson discloses in Fig. 1 a system comprising a calorimeter for measuring a heat flux of a sample comprising a recipient space, a sample container (17) containing a sample, a heat sink (11, 12), a first heat transducer (16), whereby the first heat transducer (16) comprises a first heat receiving surface in contact with the sample container (17) when/ in response the sample container (17) is positioned in the recipient space and a first heat absorbing surface in contact with the heat sink (11), wherein a second heat transducer (16') is provided, wherein the second heat transducer (16') has a second heat receiving surface in contact with the heat sink (12) and a second heat absorbing surface in contact with the sample container (17), when the sample container (17) is positioned in the recipient space. 
For claim 2: being a separate element, the sample container is removeable from the recipient space.
For claim 4: as shown in Fig. 1, the recipient space is provided between the first and second transducers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson.
Carlsson discloses the device as stated above.
Carlsson does not explicitly teach the limitations of claim 6.
For claim 6: Carlsson teaches that the current is generated by the transducers (Peltier elements) is in proportion to the heat development.
Although Carlsson is silent so as to measuring the current so as to determine the heat flow, it is very well known in the art that, in order to measure the heat flow, the transducers should be electrically connected to a measuring unit/ display.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to provide the device with contact and with a measurement unit, so as to provide the operator with a visible information of the heat flow,  so as to enable the operator to take necessary actions, as very well known in the art.
Allowable Subject Matter
Claims 7-13, 15-17 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 15, 2022